UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4693

SIMPSON QUEEN, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of North Carolina, at Bryson City.
Lacy H. Thornburg, District Judge.
(CR-96-71)

Submitted: September 21, 1999

Decided: October 12, 1999

Before LUTTIG and WILLIAMS, Circuit Judges,
and PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Scott E. Jarvis, Asheville, North Carolina, for Appellant. Mark T.
Calloway, United States Attorney, Brian Lee Whisler, Assistant
United States Attorney, Charlotte, North Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Simpson Queen was convicted by a jury of three counts of engag-
ing in and attempting to engage in a sexual act involving contact
between the penis and the vulva with a person under age twelve, in
violation of 18 U.S.C.A. §§ 1153, 2241(c), 2246(2)(A) (West Supp.
1999), and one count of engaging in and attempting to engage in a
sexual act involving contact between the mouth and the penis with a
person under age twelve, in violation of 18 U.S.C.A.§§ 1153,
2241(c), 2246(2)(B) (West Supp. 1999). On appeal, Queen contends
that: (1) the evidence was insufficient to sustain the convictions; (2)
the district court erred by excluding evidence that the victim was
abused by someone other than the Appellant years earlier; and (3) it
was plain error for the court to permit an expert who did not treat or
examine the victim to testify as to the diversity of reactions by chil-
dren suffering from post-traumatic stress. Finding no reversible error,
we affirm.

When reviewing the sufficiency of the evidence of a criminal con-
viction on direct review, "[t]he verdict of a jury must be sustained if
there is substantial evidence, taking the view most favorable to the
Government, to support it." Glasser v. United States, 315 U.S. 60, 80
(1942). In the instant appeal, there was direct evidence that Queen
engaged in sexual activity with someone under age twelve on several
occasions. Because a reviewing court cannot weigh the evidence or
assess the credibility of the witnesses and must resolve all contradic-
tions in favor of the Government, we find that the evidence was suffi-
cient to sustain the convictions. See United States v. Romer, 148 F.3d
359, 364 (4th Cir. 1998), cert. denied, 119 S. Ct. 1032 (1999).

We also find that the district court did not err by granting the Gov-
ernment's motion in limine and excluding evidence of a prior incident
of sexual abuse involving the victim. Such evidence is generally not
admissible, and none of the exceptions applied. See Fed. R. Evid.
412(a)(1)-(b).

We also find that the district court did not err by permitting an
expert to testify as to post-traumatic stress disorder and how it may

                    2
manifest in child-victims of sexual abuse. Because Queen did not
object to this testimony, we review for plain error. See United States
v. Chin, 83 F.3d 83, 87 (4th Cir. 1996). There was no error, because
the expert's testimony was relevant and helpful to the jury in under-
standing facts in evidence. See Kopf v. Skyrm , 993 F.2d 374, 377 (4th
Cir. 1993).

Accordingly, we affirm the convictions and sentences. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    3